Judgment unanimously reversed, on the law, and petition dismissed. Memorandum: On request of Alabama authorities, relator was taken into custody in Syracuse on January 15, 1981. On arraignment, he refused to waive extradition and was released on bail. Pursuant to a request for extradition by the Governor of Alabama, a warrant for relator’s arrest was executed by the Governor of New York on April 10,1981. Relator’s attorney brought a petition, dated May 27, 1981, for a writ of habeas corpus. County Court sustained the writ, discharged relator from restraint and exonerated the bail. We reverse. The court stated no basis for its conclusion that relator was “unlawfully imprisoned and restrained of his liberty”, and none can be found in the record. The underlying extradition papers are in proper form and relator failed to demonstrate any basis for challenging extradition (see People ex rel. Drake v Oslwyn, 51 AD2d 240, 241-242). (Appeal from judgment of Onondaga County Court, Cunningham, J. — habeas corpus.) Present — Dillon, P. J., Simons, Hancock, Jr., Denman and Schnepp, JJ.